         Case 6:19-cv-00763-BR   Document 19   Filed 05/11/20   Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


BLAINE R.,1                                              6:19-cv-00763-BR

             Plaintiff,                                  OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

             Defendant.


LAURIE B. MAPES
P.O. Box 1241
Scappoose, OR 97056-1241
(503) 543-2900

DREW L. JOHNSON
1700 Valley River Drive
Eugene, OR 97405
(541) 434-6466

             Attorneys for Plaintiff



     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
       Case 6:19-cv-00763-BR   Document 19   Filed 05/11/20   Page 2 of 14




BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

MICHAEL W. PILE
Acting Regional Chief Counsel
SARAH ELIZABETH MOUM
Social Security Administration
Office of the General Counsel
701 Fifth Avenue
Suite 2900 M/S221A
Seattle, WA 98104-7075
(206) 615-2936

            Attorneys for Defendant


BROWN, Judge.

       Plaintiff Blaine R. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's applications

for Supplemental Security Income (SSI) and Disability Insurance

Benefits (DIB) under Titles XVI and II of the Social Security

Act.

       This matter is now before the Court on Plaintiff’s Complaint

in which he seeks review of the Commissioner’s decision and the

Commissioner's Motion to Remand (#17) for further administrative

proceedings.

       Following a review of the record, the Court REVERSES the

Commissioner's decision, DENIES the Commissioner's Motion to



2 - OPINION AND ORDER
         Case 6:19-cv-00763-BR   Document 19   Filed 05/11/20   Page 3 of 14




Remand for further administrative proceedings, and REMANDS this

matter pursuant to sentence four of 42 U.S.C. § 405(g) for the

immediate calculation and award of benefits.



                           ADMINISTRATIVE HISTORY

     Plaintiff filed his applications for SSI and DIB on

October 21, 2015.       Tr. 185, 197.2     Plaintiff alleged a disability

onset date of December 31, 2003.          His applications were denied

initially and on reconsideration.          An ALJ held a hearing on

January 4, 2018.       Tr. 33-59.    At the hearing Plaintiff amended

his alleged onset date to August 2, 2015, and Plaintiff and a

vocational expert (VE) testified.          Plaintiff was represented by

an attorney.

     On April 5, 2018, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.      Tr. 10-16.     On March 14, 2019, that decision became

the final decision of the Commissioner when the Appeals Council

denied Plaintiff's request for review.            Tr. 1-6.      See Sims v.

Apfel, 530 U.S. 103, 106-07 (2000).



                                   BACKGROUND

     Plaintiff was born on January 14, 1966.              Tr. 185.     Plaintiff


     2
       Citations to the official transcript of record filed by
the Commissioner on October 15, 2019, are referred to as "Tr."

3 - OPINION AND ORDER
     Case 6:19-cv-00763-BR   Document 19    Filed 05/11/20   Page 4 of 14




was 51 years old at the time of the hearing.           Plaintiff graduated

from high school and has “some college.”          Tr. 37.     Plaintiff has

past relevant work experience as a hospital cleaner, psychiatric

aide, house repairer, building-maintenance repairer, and janitor.

Tr. 54.

     Plaintiff alleges disability due to Meniere’s disease, a

back injury, and a left-knee injury.        Tr. 62.

     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.   See Tr. 14-15.



                               STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden, a claimant must demonstrate his

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."             42 U.S.C.

§ 423(d)(1)(A).   The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.         McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d


4 - OPINION AND ORDER
      Case 6:19-cv-00763-BR   Document 19    Filed 05/11/20   Page 5 of 14




453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).    See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   It is more than a mere scintilla [of evidence]

but less than a preponderance.       Id. (citing Valentine, 574 F.3d

at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.               Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).               Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.    Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.    Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.


5 - OPINION AND ORDER
     Case 6:19-cv-00763-BR   Document 19   Filed 05/11/20   Page 6 of 14




2006).



                         DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.   20 C.F.R. §§ 404.1520(a)(4)(I), 416.920(a)(4)(I).                See

also Keyser v. Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairments or combination of impairments.            20 C.F.R.

§§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).         See also Keyser, 648

F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.             20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).          See also Keyser, 648

F.3d at 724.   The criteria for the listed impairments, known as

Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).              The


6 - OPINION AND ORDER
     Case 6:19-cv-00763-BR   Document 19   Filed 05/11/20   Page 7 of 14




claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.             20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   “A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."             SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.        Taylor v. Comm’r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.      20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).    See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.            Here the

burden shifts to the Commissioner to show a significant number of

jobs exist in the national economy that the claimant can perform.

Lockwood v. Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th

Cir. 2010).    The Commissioner may satisfy this burden through the

testimony of a VE or by reference to the Medical-Vocational

Guidelines set forth in the regulations at 20 C.F.R. part 404,


7 - OPINION AND ORDER
      Case 6:19-cv-00763-BR    Document 19   Filed 05/11/20   Page 8 of 14




subpart P, appendix 2.        If the Commissioner meets this burden,

the claimant is not disabled.        20 C.F.R. §§ 404.1520(g)(1),

416.920(g)(1).



                               ALJ'S FINDINGS

      At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since his August 2, 2015, amended

alleged onset date.    Tr. 12.

      At Step Two the ALJ found Plaintiff has the severe

impairments of degenerative disc disease, left-ear hearing loss,

and Meniere’s disease.        Tr. 21.   The ALJ found Plaintiff’s

obesity, left-knee degenerative arthritis, anxiety, and

depression are not severe.       Tr. 13.

      At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P, appendix

1.   Tr. 13.   The ALJ found Plaintiff has the RFC to perform

medium work,

           except he can occasionally balance or crawl. He
           must avoid climbing ladders, ropes, or scaffolds.
           He must avoid exposure to workplace hazards, such
           as dangerous machinery or m1protected heights. He
           is limited to moderately noisy work environments
           that do not exceed SCO Noise Intensity level 3.

Tr. 25.

      At Step Four the ALJ concluded Plaintiff can perform his

past relevant work as a hospital cleaner and psychiatric aide.

8 - OPINION AND ORDER
     Case 6:19-cv-00763-BR   Document 19   Filed 05/11/20   Page 9 of 14




Tr. 16.   Accordingly, the ALJ found Plaintiff is not disabled.



                               DISCUSSION

     Plaintiff contends the ALJ erred when he (1) partially

rejected Plaintiff’s testimony; (2) rejected the opinion of Mark

Knoble, M.D., treating physician; and (3) partially rejected lay-

witness statements.

     In his Motion to Remand Defendant concedes the ALJ’s

decision “is not supported by substantial evidence[, . . .] the

ALJ harmfully erred[,] and . . . Plaintiff is entitled to

judgment.”   Def.’s Br. at 2.    Because Defendant asserts in its

Motion that the Court should remand this matter for further

proceedings, the Court assumes Defendant is referring to a

Judgment of Remand for further administrative proceedings.

Plaintiff, however, asserts this Court should remand the matter

for the immediate award of benefits.

I.   The Court remands this matter for the immediate calculation
     and award of benefits.

     As noted, Defendant concedes the ALJ erred and that the

error was harmful, but Defendant moves to remand this matter for

further administrative proceedings rather than an award of

benefits on the ground that “the record before the Court does not

conclusively establish Plaintiff’s disability status.”             Def.’s

Br. at 2.



9 - OPINION AND ORDER
     Case 6:19-cv-00763-BR   Document 19   Filed 05/11/20   Page 10 of 14




     The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.      Harman v. Apfel, 211 F.3d 1172,

1179 (9th Cir. 2000).   When "the record has been fully developed

and further administrative proceedings would serve no useful

purpose, the district court should remand for an immediate award

of benefits."   Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir.

2004).

     The decision whether to remand this case for further

proceedings or for the payment of benefits is a decision within

the discretion of the court.      Harman, 211 F.3d 1178.

     The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.      Id. at 1179.       The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."      Smolen, 80 F.3d at 1292.

     The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."      Harman, 211 F.3d at 1178.          The

Court should grant an immediate award of benefits when:

          (1) the ALJ has failed to provide legally
          sufficient reasons for rejecting . . .
          evidence, (2) there are no outstanding issues
          that must be resolved before a determination
          of disability can be made, and (3) it is
          clear from the record that the ALJ would be

10- OPINION AND ORDER
      Case 6:19-cv-00763-BR   Document 19   Filed 05/11/20    Page 11 of 14




           required to find the claimant disabled were
           such evidence credited.
Id.   The second and third prongs of the test often merge into a

single question:    Whether the ALJ would have to award benefits if

the case were remanded for further proceedings.               Id. at 1178 n.2.

      As noted, Defendant concedes the ALJ’s “decision . . . is

not supported by substantial evidence” and that the ALJ

“harmfully erred.”     Def.’s Br. at 2.      Defendant, however, asserts

the Court should remand this matter for further proceedings

because “the record before the Court does not conclusively

establish Plaintiff’s disability status.”           Id.      Specifically,

Defendant contends Plaintiff “has had very limited treatment” for

Meniere’s disease.     For example, Plaintiff was seen by a

specialist once and “declin[ed] any follow up notwithstanding his

primary care physician’s recommendation to follow up with the

specialist.”    Def.’s Br. at 5.     In addition, Plaintiff was seen

by his primary-care physician, Dr. Knoble, only once every three-

to-six months.    Defendant contends Plaintiff has only been

treated with medication for his Meniere’s disease, and Plaintiff

has “not sought any other specialist treatment or any more

aggressive treatment, such as positive pressure therapy, middle

ear injections, or even surgery.”       Def.’s Br. at 6.          Finally,

Defendant points out that reviewing physicians contradict

Dr. Knoble’s opinion that Plaintiff is disabled.              According to

Defendant, therefore, it is unclear on this record that


11- OPINION AND ORDER
     Case 6:19-cv-00763-BR   Document 19   Filed 05/11/20    Page 12 of 14




Plaintiff’s limitations preclude employment.

     The record, however, reflects Plaintiff first experienced

dizziness in 2014, but at that time he did not have insurance

that covered specialist care.      In mid-2015 Plaintiff “found an

ENT who accepts his insurance,” and in June 2015 Plaintiff was

evaluated by ENT specialist Ryan Stevens, M.D.              Tr. 343-50.

Dr. Stevens suspected Plaintiff had Meniere’s disease, but he

recommended Plaintiff undergo an intra-cranial MRI to rule out

other causes of Plaintiff’s symptoms.        Tr. 343-44.        Plaintiff

underwent the MRI, which did not reflect any findings that

explained “the patient’s unilateral sensorineural hearing loss.”

Tr. 342, 348.   Dr. Stevens also ordered Plaintiff to undergo a

bilateral carotid ultrasound.      Plaintiff had a bilateral cartoid

ultrasound, but it did not show any “evidence for hemodynamically

significant stenotic lesions in the cervical carotid arteries.”

Tr. 350.   The record does not indicate Dr. Stevens recommended

any additional follow-up care or testing.          The record, therefore,

reflects Plaintiff pursued specialist care as soon as he was able

to get it covered by insurance, and he underwent all of the

testing Dr. Stevens recommended to confirm the diagnosis of

Meniere’s disease.

     As to Defendant’s assertion that Plaintiff has only been

treated with medication for his Meniere’s disease rather than

“more aggressive treatment, such as positive pressure therapy,


12- OPINION AND ORDER
     Case 6:19-cv-00763-BR    Document 19   Filed 05/11/20   Page 13 of 14




middle ear injections, or even surgery,” Plaintiff points out

that the ALJ did not find Plaintiff’s treatment was conservative

or that there were available treatment options for Plaintiff that

he did not pursue.    In fact, the record does not reflect any

treating medical professional recommended positive pressure

therapy, middle-ear injections, or surgery to treat Plaintiff’s

Meniere’s disease.

     Finally, although reviewing physicians contradict some of

Dr. Knoble’s opinion, “the opinion of a nonexamining physician

cannot by itself constitute substantial evidence that justifies

the rejection of the opinion of either an examining physician or

a treating physician.”       Lester v. Chater, 81 F.3d 821, 831 (9th

Cir. 1996).   In addition, Defendant did not specifically address

or offer any argument in response to Plaintiff’s assertion that

the ALJ erroneously rejected Dr. Knoble’s opinion.              In fact,

Defendant broadly concedes in his Motion to Remand that the ALJ’s

decision “is not supported by substantial evidence.”

     The Court concludes on this record that Defendant has not

established there are outstanding issues that must be resolved

before a determination of disability can be made or that it is

unclear from the record that the ALJ would be required to find

the claimant disabled if Plaintiff’s testimony, the lay-witness

statement, and the opinion of Dr. Knoble were credited.               The

Court, therefore, concludes this matter should not be remanded


13- OPINION AND ORDER
     Case 6:19-cv-00763-BR   Document 19   Filed 05/11/20   Page 14 of 14




for further proceedings.      See Schneider v. Comm’r, 223 F.3d 968

(9th Cir. 2000).   See also Reddick, 157 F.3d at 729 ("We do not

remand this case for further proceedings because it is clear from

the administrative record that Claimant is entitled to

benefits."); Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir.

1989)(if remand for further proceedings would only delay the

receipt of benefits, judgment for the claimant is appropriate).

     Accordingly, the Court remands this matter for the immediate

calculation and award of benefits to Plaintiff.



                               CONCLUSION

     For these reasons, the Court REVERSES the decision of the

Commissioner, DENIES the Commissioner's Motion (#17) to Remand

for further administrative proceedings, and REMANDS this matter

pursuant to sentence four of 42 U.S.C. § 405(g) for the immediate

calculation and award of benefits.

     IT IS SO ORDERED.

     DATED this 11th day of May, 2020.




                                       /s/ Anna J. Brown

                                  ANNA J. BROWN
                                  United States Senior District Judge




14- OPINION AND ORDER
